The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 13, 2015

                                   No. 04-14-00557-CR

                               Shamar Jerrell JOHNSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR6088
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER
    Appellant’s Agreed Motion for Issuance of Expedited Mandate is GRANTED. We
ORDER the Clerk of this Court to issue the mandate as soon as possible.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court